PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Kumar et al.
Application No. 14/866,891
Filed: September 26, 2015
For: TECHNOLOGIES FOR OFFLOADING DATA OBJECT REPLICATION AND SERVICE FUNCTION CHAIN MANAGEMENT
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition under 37 CFR 1.137(a), filed September 29, 2020, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed January 10, 2020. The issue fee was timely paid on April 09, 2020.  Accordingly, the application became abandoned on April 10, 2020.  A Notice of Abandonment was mailed June 23, 2020. 

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d). 

See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item (1) above. In regards to item (1).

In regards to item (1) a renewed petition would require an executed oath or declaration for inventor Jain or a substitute statement signed by the applicants (in this instance, the remaining inventors on behalf of non-signing inventor Jain, as the inventors should still be listed as the applicants given Intel Corporation has not satisfied 3.73 requirements; Intel Corporation has not satisfied 3.73 requirements because the 3.73 statement states that Intel Corporation owns 100% interest in the application and the accompanying documentation does not support a 100% interest in the application) or a substitute statement signed by a new applicant assuming Intel Corp. establishes proper compliance with 37 CFR 1.46(c)(2) and 37 CFR 3.73 (to the extent Intel Corporation properly complies with 3.73 requirements, the substitute statement can be a copy of the previously filed substitute statement.) To the extent that Intel Corporation cannot comply with 3.73 with respect to inventor Jain, Intel Corporation might wish to consider filing a petition pursuant to 37 CFR 1.46(c)(2) to establish sufficient proprietary interest in the application with respect to inventor Jain and providing a new substitute statement changing the relationship from “obligation to assign” to “sufficient proprietary interest.”

In view of the above, the petition cannot be granted at this time.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  




/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions


    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).